UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1800



CAROLYN E. O’CONNOR,

                                            Plaintiff - Appellant,

          versus


WILLIAM G. YOUNG, Individually and in his
capacity as chief judge; MORRIS E. LASKER, as
individual and in their capacity as federal
employees/judges; CONRAD K. CYR, as individual
and    in   their     capacity    as    federal
employees/judges;    SANDRA    L.   LYNCH,   as
individual and in their capacity as federal
employees/judges;    KERMIT    V.   LIPEZ,   as
individual and in their capacity as federal
employees/judges;         COMMONWEALTH       OF
MASSACHUSETTS; EDWARD M. KENNEDY, Senator;
JOHN KERRY, Senator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00331-JRS)


Submitted:   November 21, 2006        Decided:    November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Carolyn E. O’Connor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Carolyn E. O’Connor appeals the district court’s order

dismissing her civil action against several federal judges, the

Commonwealth of Massachusetts, and its Senators, for lack of

jurisdiction.   We have reviewed the record and find no reversible

error. Accordingly, we deny O’Connor’s motion for leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated by

the district court.    See O’Connor v. Young, No. 3:06-cv-00331-JRS

(E.D. Va. June 22, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -